[Cite as In re Estate of Damschroder, 2021-Ohio-1558.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               SENECA COUNTY


IN RE: THE ESTATE OF:
JOHN A. DAMSCHRODER, DECEASED,
                                                         CASE NO. 13-20-19
RYAN PIFHER,

        PETITIONER-APPELLEE,

        v.

TINA PIFHER,

        RESPONDENT-APPELLANT,                            OPINION
        -and-

DEBRA LYNN SCHOEN, ET AL.,

        RESPONDENTS-APPELLEES.


                 Appeal from Seneca County Common Pleas Court
                                Probate Division
                           Trial Court No. 20161013B

                                     Judgment Affirmed

                              Date of Decision: May 3, 2021


APPEARANCES:

        Brian Donnamiller for Appellant

        Paul F. Burtis for Appellee, Debra Lynn Schoen
Case No. 13-20-19


SHAW, J.

           {¶1} Respondent-appellant, Tina Ann Pifher (“Tina”), appeals the October

19, 2020 judgment of the Seneca County Court of Common Pleas, Probate Division,

denying the petition for a declaratory judgment filed by petitioner-appellee, Ryan

Pifher, the Executor of the Estate of John A. Damschroder (“the Executor”), and

finding that the conduct of respondent-appellee, Debra Lynn Schoen (“Debra”), did

not trigger the in terrorem clause, otherwise known as a no-contest provision,

contained in Decedent Damschroder’s Last Will and Testament.

                                               Background

           {¶2} Decedent John A. Damschroder died testate on November 25, 2015.

Tina is one of the decedent’s two daughters. Debra is a step-daughter of the

decedent. The Executor is Tina’s son. Tina and Debra are the named residuary

beneficiaries under the Sixth Article of the decedent’s Will. 1




1
    The Sixth Article of Decedent Damschroder’s Will states as follows:

           All of the remainder and residue of my estate, of every nature, description and kind,
           whether real, personal or mixed, present, contingent or future wheresoever the same
           may be situated, I give, devise and bequeath in equal shares to my daughter, Tina A.
           Pifher, and my step-daughter, Debra Lynn Schoen, providing that each shall survive
           me beyond the thirty (30) day period immediately following my passing, and if either
           shall not survive me, then I give, devise and bequeath their respective shares to their
           respective heirs and assigns, per stirpes.

 (Doc. No. 1, Ex A. Art. 6). The record indicates that there was a bank account containing approximately
$359,031.13 at issue between the parties.


                                                     -2-
Case No. 13-20-19


       {¶3} In 2016, the decedent’s other daughter, Lia Ann Sovchik Kline, who

was specifically disinherited under the Seventh Article of the Will, filed an action

seeking to contest the Will and set aside certain inter vivos transfers. This action

also alleged a conversion of assets, and requested a declaratory judgment and a

constructive trust. Debra was named as a defendant due to her beneficiary status

under the Will. In response to the complaint, Debra filed a pro se letter, which the

trial court construed as an answer.

       {¶4} The trial court held a four-day jury trial on the will contest matter, where

Debra offered testimony. Notably, the record suggests that other beneficiaries under

the Will also testified at this trial. The jury ultimately determined that the Will and

the inter vivos transfers were valid, and rejected the claims for conversion and a

constructive trust. The record further suggests that the trial court specifically

entered judgment against Kline and another family member who also pursued the

action to invalidate the Will, and that judgment was granted in favor of Debra and

the other named defendants as a result of the jury’s verdict.

                       Procedural History in the Instant Case

       {¶5} On October 18, 2019, the Executor filed a petition for declaratory

judgment initiating the instant action before us and requesting the trial court to




                                          -3-
Case No. 13-20-19


review certain provisions of the decedent’s Will.2                         The petition specifically

requested review of the Eighth Article of the Will, which states:

           Should any of the legatees and devisees named herein or his/her
           respective heirs or successor lineal descendants herein, or any
           other of my next of kin, either directly or indirectly oppose the
           probate of this my Last Will and Testament, or should any of the
           aforenamed initiate, participate in, either directly or indirectly,
           or prosecute any legal action whatsoever to contest or set aside
           this my Will in any form or any manner whatsoever, then any
           legacy or devise provided for so far as each one of the foregoing
           individuals, or which may be scheduled to pass under the
           controlling Ohio state law to her/his respective heirs, next of kin
           or assigns, shall be deemed to have been forfeited completely as to
           any and all individuals who have in any way challenged this Will,
           as well as to any individuals claiming by and through any such
           individuals, all of whom in such case will be disinherited
           hereunder the same as if all persons, so affected had, together with
           their respective issue and legally adopted children predeceased
           me.

(Oct. 18, 2019 Petition, Ex A. Art. 8).

           {¶6} The petition presented the following issue for the trial court to

determine:

           Did Debra Lynn Schoen’s actions constitute the type of direct or
           indirect opposition to the probate of Decedent’s Damschroder’s
           Last Will and Testament such that any interest Debra Lynn
           Schoen has, or may have had, otherwise, in the Estate of the
           Decedent Damschroder, shall be deemed forfeited under the
           specific terms of Article Eight of Decedent Damschroder’s Will?

(Oct. 18, 2019 Petition at 6).




2
    The residuary and the contingent beneficiaries under the Will were named as respondents.

                                                     -4-
Case No. 13-20-19


       {¶7} Both Tina and Debra filed their respective answers with the trial court.

Tina sought declaratory relief and judgment that Debra’s answer and voluntary

testimony in the prior will contest action constituted “participation” in contesting

the Will, which violated the in terrorem or “no-contest” clause in the Eighth Article.

Therefore, Tina asserted that in engaging in such conduct Debra forfeited any

interest that she may have under the Will. For her part, Debra maintained that her

conduct of answering the complaint as a named defendant and providing witness

testimony in the will contest litigation did not amount to “participation” in

contesting the Will under Article Eight.

       {¶8} On September 18, 2020, the trial court held a hearing on the matter.

During the hearing, the parties waived argument and the opportunity to present

evidence, and instead were granted leave to submit written briefs in support of their

positions. The parties submitted a partial transcript of the will contest action

excerpting Debra’s testimony from the trial.

       {¶9} On October 19, 2020, the trial court issued a judgment entry finding

that Debra’s conduct in the 2016 will contest action did not violate the Eighth Article

of the Will. Specifically, the trial court found:

       It is this Court’s position that, by filing an answer to the Petition
       in the form of the Schoen Letter and testifying before the Court
       in the Will contest action, Schoen was asking this Court to
       exercise its power of review to ensure that the Decedent’s wishes
       were fulfilled. Certainly, * * * a no-contest clause does “not have
       the effect of placing [an executor’s] conduct beyond the reach of

                                           -5-
Case No. 13-20-19


       the probate court. A probate court continues to retain the power
       to supervise a fiduciary’s actions.” * * * Thus, this Court
       interprets Schoen’s actions as a request for the Court’s
       supervision to ensure the proper distribution of the Decedent’s
       estate in accordance with the Decedent’s wishes, not as a challenge
       to the validity of the Will itself thereby triggering the no-contest
       clause.

(Oct. 19, 2020 JE at 6-7)(internal citations omitted, emphasis in original).

       {¶10} The trial court then denied the petition for declaratory judgment and

found that Debra did not forfeit her interest under the Will.

       {¶11} It is from this judgment that Tina now appeals, asserting the following

assignment of error.

       THE TRIAL COURT ERRED IN RULING THAT THE NO
       CONTEST PROVISION IN THE LAST WILL AND
       TESTAMENT OF JOHN DAMSCHRODER WAS NOT
       ACTIVATED BY THE ACTIONS OF RESPONDENT DEBRA
       LYNN SCHOEN.

       {¶12} In her sole assignment of error, Tina argues that the trial court erred in

denying the request for a declaratory judgment and finding that Debra’s conduct in

the prior will contest litigation did not violate the in terrorem or “no-contest” clause

in the Eighth Article of the Will.

                                     Legal Authority

       {¶13} The general purpose of an in terrorem or no-contest clause in a will is

to deny or limit the inheritance of a named legatee or devisee if that person “shall

make any effort or attempt to break, change or set aside the will or any part thereof.”


                                           -6-
Case No. 13-20-19


Kirkbride v. Hickok, 155 Ohio St. 293, 294-295 (1951). The Supreme Court of Ohio

has long upheld the validity of no-contest provisions in wills. See Bradford v.

Bradford, 19 Ohio St. 546 (1869).

                                 Standard of Review

       {¶14} “A declaratory judgment action is a civil action and provides a remedy

in addition to other legal and equitable remedies available.” Ohio Democratic Party

v. LaRose, 10th Dist. Franklin No. 20AP-432, No. 20AP-439, 2020-Ohio-4778, ¶

18. “The essential elements for declaratory relief are (1) a real controversy exists

between the parties, (2) the controversy is justiciable in character, and (3) speedy

relief is necessary to preserve the rights of the parties.” Id. On appeal, this court

reviews a trial court’s determination of justiciability of a declaratory judgment claim

for an abuse of discretion; however, once a matter is found to be appropriate for

declaratory judgment, an appellate court reviews a trial court’s holdings regarding

questions of law under a de novo standard. Arnott v. Arnott, 132 Ohio St.3d 401,

2012-Ohio-3208, ¶ 13. An abuse of discretion implies that the court’s attitude is

unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d

217, 219 (1983).

                                     Discussion

       {¶15} At issue before the trial court and on appeal is whether Debra’s

involvement in the prior will contest litigation violated the in terrorem clause in the


                                         -7-
Case No. 13-20-19


Eighth Article of the Will. In other words, using the specific terms of the Will, did

Debra’s conduct of filing an answer and voluntarily providing testimony in the will

contest litigation constitute either: 1) indirect or direct opposition to the probate of

the Will; or 2) initiation, participation in, either directly or indirectly, or prosecution

of any legal action to contest or set aside the Will.

       {¶16} As previously stated, Debra was named as a defendant in the 2016 will

contest matter by virtue of the fact that she was a beneficiary under the Will. Debra

filed a letter with the trial court responding to the will contest complaint, in which

she stated:

       My name is Debra Lynn Schoen. I am a step-daughter of John A.
       Damschroder. I am one of the people named as a defendant in the
       Complaint filed on behalf of Lia Kline and I am also named in
       John Damschroder’s Will.

       I cannot afford to hire a lawyer to represent me in this case. I also
       have some health issues that I am addressing. So, although I am
       interested in what happens in this estate, I may not be able to play
       an active part in this lawsuit. But I would like to have my interests
       protected and I hope the Court will do that for me and the other
       people involved in this estate.

       I have serious concerns about John Damschroder’s legal
       documents including his Will and about Tina’s role in having
       John Damschroder sign new documents in 2013. However, I do
       not know how those concerns affect the legality of those
       documents which, I understand, is the final issue for this Court to
       decide. I hope that all of the facts are uncovered and put before
       the Court so that the Court can decide.

       I did receive a copy of the Inventory that was filed in this estate.
       I believe that the Inventory is incomplete. John Damschroder’s

                                           -8-
Case No. 13-20-19


       mother (Marie Damschroder) is still alive and she owns a 55 acre
       farm in Seneca County. Apparently Marie Damschroder has a
       “life estate” and John has a “remainder” interest. The attorney
       for John’s estate was told that John had this remainder but I
       never received anything correcting or updating the Inventory.

(Oct. 18, 2019 Petition, Ex. B.) The record reflects that the trial court construed

Debra’s letter as an answer to the will contest complaint.

       {¶17} Debra also provided testimony during the four-day jury trial on the

will contest matter. The record indicates that Debra was not subpoenaed to testify,

but that she did so voluntarily. A partial transcript excerpting Debra’s testimony

was admitted as evidence in the instant declaratory judgment case. The transcript

reveals that much of Debra’s testimony focused on her close relationship with her

stepfather, the decedent. Although Debra mentioned that her relationship with the

decedent became more distant after he had a farm accident and Tina moved in with

him, Debra provided no testimony regarding the decedent’s competency, or lack

thereof, at the time he executed his Will in 2013. Debra recalled conversations with

the decedent in the 1980’s regarding his desires to bequeath his farmland, which

were different than those reflected in the Will; however, Debra never alleged that

another will was in existence or in any way challenged the validity of the decedent’s

2013 Will. Indeed, the record indicates that Debra was not even questioned about

the validity of the 2013 Will at the jury trial.




                                           -9-
Case No. 13-20-19


       {¶18} As noted by the trial court in its judgment entry denying the Executor’s

petition for a declaratory judgment, not every request by a beneficiary for

involvement of the probate court constitutes a challenge to a will that would trigger

an in terrorem clause, and an in terrorem clause does preclude a beneficiary from

requesting oversight of an executor’s conduct by the probate court. See In the

Matter of the Estate of Stevens, 2d Dist. No. 2012 CA 1, 2012-Ohio-4754 at ¶ 22;

see also Kirkbride v. Hickok, 155 Ohio St. 293 (1951) (noting that a no-contest

clause is not violated by the participation of beneficiaries in an action for

construction of the will even if, having appeared, they make contentions asserting

the invalidity of particular clauses of the instrument).

       {¶19} At the outset, we reject Tina’s suggestion that the mere act of filing an

answer in the will contest is commensurate to “participation in” the prosecution of

the action. As noted by the trial court, such a rule “would require the court to find

that all parties who responded to the will contest action, including the [Executor and

Tina], triggered the Will’s no-contest clause,” a result clearly not desired by the

parties in this action. (Oct. 19, 2020 JE at 5). To the contrary, it is clear that as a

named defendant Debra was permitted to respond to the will contest action with

impunity under the Eighth Article. See Modie v. Andrews, 9th Dist. No. C.A. 21029,

2002-Ohio-5765, ¶ 25 (“Where a beneficiary has not initiated such an action, and

has only defended herself by filing pleadings, the ‘no contest’ clause has not been


                                         -10-
Case No. 13-20-19


invoked, and the beneficiary does not forfeit her interest.”). Moreover, the record

establishes that the substance of Debra’s answer did not seek to invalidate the Will,

but instead sought to protect her interest, as well as the interests of others involved

in the estate. Likewise, the record clearly demonstrates that Debra’s testimony at

the will contest trial did not serve to invalidate the Will or undermine the legitimacy

of its execution.3

         {¶20} Simply put, the record does not support Tina’s contention that Debra’s

conduct in the prior will contest litigation amounted to an effort to break, change or

set aside the will. Rather, we concur with the trial court that Debra’s request

constituted a legitimate request by a beneficiary invoking the trial court’s authority

to direct and control the conduct of the fiduciary. R.C. 2101.24(A)(1)(m); see

Modie, supra at ¶ 29 (“This includes the power to review how Appellant disposes

of the probate assets, and the court may properly entertain motions concerning

Appellant’s continuing ability to act as executrix.”); In the Matter of the Estate of

Riber v. Peters, 12th Dist. Nos. 81-CA-27, 81-CA-28 (Oct. 27, 1982) (defensive

pleadings, such as filing exceptions to inventory, objections to the sale of probate

assets, or even a motion to remove a fiduciary, do not constitute contests to the




3
  Notably, the Seventh Article of the Will specifically states that “I (Decedent Damschroder) have chosen to
include one of my stepdaughters, Debra Lynn Schoen in my Last Will and Testament, because of our close
step parental/stepchild relationship.” (Oct. 18, 2019 Petition, Ex A. Art. 7). If the Will were invalidated,
Debra would not inherit from the decedent under intestate succession. Clearly, it was against her interest to
assist in advancing an action seeking to invalidate the Will.

                                                   -11-
Case No. 13-20-19


validity of a will). Accordingly, we conclude that the trial court did not err in

denying the petition for a declaratory judgment on this basis and we overrule the

assignment of error.

       {¶21} Based on the foregoing, the assignment of error is overruled and the

judgment of the Seneca County Probate Court is affirmed.

                                                            Judgment Affirmed

WILLAMOWSKI, P.J. and MILLER, J., concur.

/jlr




                                      -12-